DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group 1, drawn to a non-invasive motility monitoring system of claims 1-16 in the reply filed on 10/4/21 is acknowledged.  The traversal is on the ground(s) that (1) Neu discloses neither surface EMG nor electrobioimpedance; (2) does not disclose measurement of impedance of a body part; (3) EGG is different from EMG and EBI.  This is not found persuasive because (1) “surface” EMG is not common subject matter; (2) measuring impedance of a “body part” is not common subject matter; and (3) there is no evidence of record that EMG is limited to “abdominal skeletal muscle” and doesn’t include “intestinal smooth muscle,” and even if it did, para [0047] discloses removing artifacts from an “electromyogram.”
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 17-19 and 33 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Specification
The disclosure is objected to because of the following informalities: “Fig. 17C” at page 6, line 16 appears that it should be “Fig. 17D.”  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities: “in” (line 7) appears that it should be “is.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electrobioimpedance unit configured to measure an impedance of a body of a subject in a colorectal region and communicate an impedance signal that varies according to the measured impedance,” in claim 1, which has no corresponding structure; “an electromyography unit configured to measure an electric voltage of the body of the subject in the colorectal region and communicate a voltage signal that varies according to the measured voltage,” in claim 1, which has not corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “an electrobioimpedance unit configured to measure an impedance of a body of a subject in a colorectal region and communicate an impedance signal that varies according to the measured impedance” invokes 35 U.S.C. 112(f), however no corresponding structure could be found in the specification.  Therefore, there is a lack of written description for this claimed subject matter since the corresponding structure appears to be missing.
For claim 1, the claim language “an electromyography unit configured to measure an electric voltage of the body of the subject in the colorectal region and communicate a voltage signal that varies according to the measured voltage” invokes 35 U.S.C. 112(f), however no corresponding structure could be found in the specification.  Therefore, there is a lack of written description for this claimed subject matter since the corresponding structure appears to be missing.
For claim 1, the claim language “compute a correlation between any two of the impedance data, the voltage data, and the impedance derivative data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-16 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “an electrobioimpedance unit configured to measure an impedance of a body of a subject in a colorectal region and communicate an impedance signal that varies according to the measured impedance” is ambiguous.  Specifically, the above-recited claim 
For claim 1, the claim language “an electromyography unit configured to measure an electric voltage of the body of the subject in the colorectal region and communicate a voltage signal that varies according to the measured voltage” is ambiguous.  Specifically, the above-recited claim language invokes 35 U.S.C. 112(f), however the corresponding structure could not be found.  Therefore, it is unclear what the scope of this claim language since the metes and bounds are not tied to any structure.  The claim is examined as meaning a structure capable of performing the recited function.
For claim 4, the claim language “generally aligned” (line 6) is ambiguous.  It is unclear what is considered “generally” aligned.  The claim is examined as meaning aligned.
For claim 4, the claim language “generally aligned” (line 7) is ambiguous.  It is unclear what is considered “generally” aligned.  The claim is examined as meaning aligned.
For claim 5, the claim language “generally in the colorectal region” (line 11) is ambiguous.  It is unclear what is considered “generally” in the colorectal region.  The claim is examined as meaning in the colorectal region.
For claim 6, the claim language “general alignment” (line 4) is ambiguous.  It is unclear what is considered “general” alignment.  The claim is examined as meaning alignment.
For claim 12, the claim language “generally aligned” (line 7) is ambiguous.  It is unclear what is considered “generally” aligned.  The claim is examined as meaning aligned.
For claim 12, the claim language “generally aligned” (line 8) is ambiguous.  It is unclear what is considered “generally” aligned.  The claim is examined as meaning aligned.
For claim 13, the claim language “generally in the colorectal region” (line 11) is ambiguous.  It is unclear what is considered “generally” in the colorectal region.  The claim is examined as meaning in the colorectal region.
For claim 14, the claim language “general alignment” (line 4) is ambiguous.  It is unclear what is considered “general” alignment.  The claim is examined as meaning alignment.
Dependent claim(s) 2-16 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claim(s) 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
U.S. Patent Application Publication No. 2016/0338634 to Neu et al. discloses a non-invasive colon motility monitoring system (para [0028]) comprising: an electrobioimpedance unit configured to measure an impedance of a body of a subject in a colorectal region and communicate an impedance signal that varies according to the measured impedance (para [0045]-[0046]); an electromyography unit configured to measure an electric voltage of the body of the subject in the colorectal region and communicate a voltage signal that varies according to the measured voltage (para [0029] and [0047]); and a computing device including a processing element in electronic communication with a memory element (para [0019]), the processing element configured or programmed to: receive the impedance signal and determine impedance data from the impedance signal (para [0045]-[0046]), receive the voltage signal and determine voltage data form the voltage signal (para [0045]-[0046]).
WO 2016/187456 to Sutaria et al. discloses computing impedance derivative data from impedance data (para [0222]-[0223]).
U.S. Patent Application Publication No. 2017/0202503 to Nakanishi et al. discloses providing an indication of when a bowel event is about to occur (para [0044]).
However, none of the cited prior art teaches nor renders obvious the ordered combination of elements recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.